Citation Nr: 1135084	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-18 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	North Dakota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran had active service from January 1967 to December 1969.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a November 2007 rating decision of the VA Regional Office (RO) in Fargo, North Dakota that denied service connection for bilateral hearing loss disability, and granted service connection for tinnitus.  The Veteran appealed the denial of service connection, and for an earlier effective date for the grant of service connection for tinnitus. 

By decision in April 2011, the Board denied service connection for right ear hearing loss disability and an effective date earlier than June 29, 2007 for the grant of service connection for tinnitus.  These matters are no longer for appellate consideration.  The issue of entitlement to service connection for left ear hearing loss disability was remanded for further development.  The case has since been returned to the Board for disposition.


FINDINGS OF FACT

1.  Noise exposure is consistent with the Veteran's duties in service.

2.  The Veteran does not have left ear hearing loss disability attributable to service to include in-service noise exposure; sensorineural hearing loss was not manifested during service or within one year of separation from service.


CONCLUSION OF LAW

Left ear hearing loss disability was not incurred in or aggravated by service and organic disease of the nervous system may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that he developed hearing loss from deafening noise at the Hawk missile site, including from radar, and from rifle noise on the firing range for which service connection should be granted.  

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

Here, the appellant was sent a letter in August 2007 prior to the initial unfavorable decision on the claim that informed him of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  Notification that included information pertaining to a disability rating and an effective date for the award if service connection were granted was also sent to the appellant at that time.  In this case, however, service connection is denied.  Therefore, no rating or effective date will be assigned with respect to the claim for service connection.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to the filing of the claim, a VA examination was conducted in November 2007.  Private clinical reports submitted in the support of the claim have been considered.  The case was remanded in April 2011 for further development, to include review of the records by a VA audiologist and a clinical opinion.  This was accomplished in June 2011 and the report is determined to be adequate for rating purposes.  The appellant's statements in the record, as well as the whole of the evidence have been carefully considered.

The Board is satisfied that VA has complied with the duty-to- assist-requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to final decision in this appeal. No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claim of entitlement to service connection for left ear hearing loss disability is ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2011); 38 C.F.R. §§ .303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2011).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and organic disease of the nervous system becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2011).

When an appellant seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. 38 C.F.R. § 4.85 (2011).


Factual Background

[The appellant's entrance examination report reflects an audiogram evaluation conducted in December 1966.  Prior to November 1967, audiometric results were reported in standards set by the American Standards Association (ASA).  These figures are on the left in each column below and are in parentheses.  Since November 1, 1967, standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures on the right not in parentheses.]

On the December 1966 induction examination, pure tone thresholds in decibels for the left ear were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
(05)20
(0)10
(0)10

(05)10

Service treatment records reflect no complaints or treatment for left ear hearing impairment.  The Veteran was shown to have complained of earache in September 1968 that necessitated a cleaning, as well in April 1969 associated with an upper respiratory infection.  On examination in September 1969 for discharge from active duty, he indicated that he had had ear, nose or throat trouble.  An audiogram disclosed the following puretone thresholds in decibels for the left ear.




HERTZ



500
1000
2000
3000
4000






LEFT
-05
-05
-05
10
10

The examining official did not refer to any ear problem and no pertinent defect was noted.  The ears and drums were evaluated as normal. 

The Veteran filed a claim of entitlement to service connection for hearing loss disability in June 2007.  He was afforded a VA audiology examination in November 2007 and provided a history of noise exposure from high-pitched electronic noise from fans at the Hawk missile site.  It was noted that other noise exposure included farming, farm machinery, and power tools.  The Veteran indicated that he first noticed hearing loss in 1970.  The examiner noted that the claims folder was reviewed.

An audiogram was performed that revealed the following puretone thresholds in decibels for the left ear.




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
10
10
35
40
45

The speech discrimination score was 98 percent in the left ear.  An assessment of left mild to moderate sensorineural hearing loss was rendered.  Following evaluation, the examiner commented that the audiogram on enlistment and separation showed normal hearing.  It was noted that based on these findings, the appellant's hearing loss was not caused by his military service.  

A clinical report dated in August 2008 was received from M. T. Frisk, AuD, clinical audiologist, who stated that the Veteran reported severe hearing problems in most situations.  It was noted that in his military occupational specialty as a crewman on radar and on Hawk missiles in Germany, his work environment included working inside the battery control center of the missile system that had noise from the equipment and generators that were loud and constantly in operation.  It was noted that noise exposure was a daily event which he had also experienced during basic training on the firing range without benefit of hearing protection.  

The examiner reported that post-military occupations included low noise environments as bus driver, an implement dealer and hog farmer.  The Veteran related that he did not hunt and was adamant about using hearing protection when using power tools.  An audiogram was obtained that disclosed the following puretone thresholds in decibels for the left ear. 




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
20
20
20
30
35

Speech discrimination was 100 percent in the left ear.  Dr. Frisk stated that the hearing test showed a sensorineural hearing loss with a reduction of high frequency thresholds in the higher frequencies that might be the result of noise exposure in the military.  It was noted that considering the unprotected noise from the control center as well as acoustic trauma from gunfire during basic training, "I would conclude that it is at least as likely as not that your current hearing loss...is related to military service."  

In view of the differing opinions from the VA audiologist in 2007 and the private examiner in August 2008, the case was remanded for review of the record by a VA audiologist who had not evaluated the Veteran to reconcile the conflicting assessments.  

Upon review of the claims folder in June 2011, the examiner stated that hearing was within normal limits at enlistment and at discharge with no threshold shifts seen.  It was found that based on this information, it was less likely that the Veteran's hearing loss was the result of noise exposure during military service.

Legal Analysis

The Veteran's DD-214 does not indicate that he had combat service.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) relating to combat are not applicable.  He is shown to have had a military occupational specialty of Hawk Missile Crewman and received a citation for expert proficiency on the M14.  In view of such, the Board finds that the appellant's statements concerning in-service noise exposure are credible when viewed in conjunction with the available evidence and are consistent with his occupation and history of noise exposure.  As such, exposure to noise is found to be consistent with the circumstances of his service. See 38 U.S.C.A. § 1154(a) West 2002 & Supp. (2011).  However, this does not by itself enable a grant of service connection.  Rather, the evidence must demonstrate that current left ear hearing loss disability is related to such service.  After reviewing the evidence pertaining to the claim in its entirety, the Board concludes that service connection for left ear hearing loss disability is not warranted.

The Board finds that despite a military occupational specialty in which it may be conceded that the Veteran was exposed to noise, his service treatment records are not indicative of any complaints or references to hearing impairment, to include on discharge examination in 1969.  At service discharge, he noted ear nose or throat trouble.  Service records reflect that he complained of earache during active duty but without evidence of any continuing residuals thereof.  The ears were evaluated as normal at separation and no pertinent defect was recorded.  The first reference to hearing loss does not appear in the record until receipt of the claim in June 2006.

The Board observes that documentation of left ear hearing loss disability as defined by VA standards is not demonstrated until VA examination in November 2007.  This is almost 38 years after discharge from active duty.  In November, 2007, the VA examiner specifically stated that it was less likely than not that current left ear hearing loss was related to service, given review of the record showing normal hearing at service entrance and discharge.  However, there is a countering opinion in that the appellant's private examiner found in August 2008 that hearing loss was at least as likely related to service in view of the duties therein.  The Board points out, however, that Dr. Frisk's audiogram findings for the left ear do not establish hearing loss disability by VA standards.  This is because the results of his audiogram in August 2008 do not reflect an auditory threshold in any of the applicable frequencies of 40 decibels or greater.  Nor is it demonstrated that there were auditory thresholds of at least 26 decibels or greater at three of the applicable frequencies, nor were speech recognition scores less than 94 percent. See 38 C.F.R. § 3.385 (2011).  In view of such, Dr. Frisk's opinion relating left ear hearing impairment to service must fail as a matter of law because his findings do not demonstrate hearing loss disability by VA compensation and pension purposes. See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  Moreover, the assessment of the November 2007 examiner was echoed by a VA audiologist in June 2011 who reviewed the claims folder and found that because hearing was within normal limits at enlistment and at discharge with no threshold shifts seen, it was less likely that the Veteran's hearing loss was the result of noise exposure during military service.  In light of the above, the Board finds the VA examiners' opinions that left ear hearing loss is less likely than not related to service more probative and persuasive.  The Board also notes that the Veteran seemed to date the onset of hearing loss to 1970, a time period after service.  Such statement undermines any other implication of an in-service onset.  Thereafter, he reported that his hearing was muffled at discharge.  However, this statement is inconsistent with the report of a 1970 onset and the normal findings at separation. Therefore, upon consideration of all of the above, the Board finds that the service treatment records, the normal separation examination, and the 37-year lapse between service and a report of hearing loss leads to a finding that the Veteran's assertions of continuity of symptomatology from service are not credible.  

The Board has carefully considered the appellant's lay statements and history as to the onset of left ear hearing loss disability.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  A layman is competent to report that experiences hearing loss as such comes to him through one of his senses. See Layno v. Brown, 6 Vet. App 465, 470 (1994).

The Board does not dispute the Veteran's account of noise exposure during active duty.  However, to the extent that there may be a vague assertion of chronicity and/or continuity of symptomatology since service, his assertions are less reliable than the normal separation examination, the denial of any ear problems at separation, no documentation of hearing loss for so many years after discharge from service, and the more probative opinions of the skilled VA clinical professionals.   

In this instance, the Board concludes that the Veteran's assertions of causation are less probative than the contemporaneous records and the VA opinions. See Buchanan v. Nicholson, 451 F3d 1331 (2006).  The most probative evidence establishes remote onset of left ear hearing loss and that the disability is unrelated to service, to include the credible report of noise exposure.

Under the circumstances, the Board concludes that the most probative evidence indicates that the Veteran's current left ear hearing loss disability is unrelated to service.  The Board thus finds that the preponderance of the evidence is against the claim and service connection for such is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for left ear hearing loss disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


